BARKETT, Justice.
We have for review Crapps v. State, 483 So.2d 544 (Fla. 1st DCA 1986), because of direct and express conflict with Vicknair v. State, 483 So.2d 896 (Fla. 5th DCA 1986), approved, 498 So.2d 416 (Fla.1986). We have jurisdiction. Art. V, § 3(b)(3), Fla. Const.
In Crapps, the First District held that a finding of habitual offender status is an adequate reason to depart from the sentencing guidelines. Since accepting jurisdiction in this case, we have decided that this is not an appropriate reason for departure. Whitehead v. State, 498 So.2d 863 (Fla.1986).
Accordingly, we quash that portion of the district court’s opinion which permitted a departure because of a determination of habitual offender status and remand this case to the district court with directions to remand to the trial court for resentencing in accordance with Whitehead.
It is so ordered.
MCDONALD, C.J., and ADKINS, BOYD, EHRLICH and SHAW, JJ., concur.
OVERTON, J., dissents.